Case 18-16358-ref         Doc 23        Filed 04/25/19 Entered 04/25/19 14:21:12                        Desc Main
                                        Document      Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     IN RE:                                                BANKRUPTCY NO.                 18-16358
     DOUGLAS ALLEN AHLES and
     MEGAN L. AHLES                                        CHAPTER NO.               13
                     DEBTOR

                                                   9.3.9.131:


             AND NOW, upon consideration of the DEBTORS’ OBJECTION TO PROOF

    OF CLAIM #7-1 FILED BY CVI 8GP ACQUISITION TRUST, it is hereby



             ORDERED that Proof of Claim #74 ﬁled by CV1 SGP ACQUISITION TRUST is

    allowed in the amount     of $119.00,   the value   of the collateral,   as a   secured claim and

    including interest over   a   ﬁve (5) year period at 7%, with the remainder of the claim in the

    amount   of $1,996.35   to be an allowed unsecured claim.



                                                                  BY THE COURT:




                          4/5379?


    Interested Parties:

    Shawn J. Lau, Esq.
    4228 St. Lawrence Avenue
    Reading, PA 19606

    Scott F. Waterman
    Chapter 13 Trustee
    2901 St. Lawrence Avenue
    Reading PA 19606
